Citation Nr: 0617447	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
hypertrophic spurring of the lumbosacral spine.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for chronic 
vestibulopathy manifested by dizziness, disequilibrium, and 
vertigo (also claimed as Meniere's disease).

4.  Entitlement to a disability rating greater than 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The transcript of the veteran's Washington D.C. hearing 
before the undersigned in April 2006, as well as the evidence 
received at the time, has been associated with the claims 
folder.  

The appeal on the issue of service connection for a bilateral 
knee disorder is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will contact 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for degenerative 
hypertrophic spurring of the lumbosacral spine in a December 
1984 rating decision, which the veteran did not appeal.  

2.  Evidence received since the December 1984 rating decision 
is duplicative, does not relate to an unestablished fact 
necessary to substantiate the claim, or does not raise a 
reasonable possibility of substantiating the claim.  

3.  There is no evidence of chronic vestibulopathy manifested 
by dizziness, disequilibrium, and vertigo (also claimed as 
Meniere's disease) in service or for many years thereafter, 
and no competent evidence of a nexus between the veteran's 
current disorder and his period of active service from June 
1969 to June 1971 or any service-connected disability.  

4.  The veteran has Level XI hearing loss in the right ear 
and Level I or II hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  The December 1984 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  No new and material evidence has been received since the 
December 1984 rating decision to reopen a claim for service 
connection for degenerative hypertrophic spurring of the 
lumbosacral spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

3.  Service connection for chronic vestibulopathy manifested 
by dizziness, disequilibrium, and vertigo (also claimed as 
Meniere's disease) is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

4.  The criteria for a disability rating greater than 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO originally denied service connection for degenerative 
hypertrophic spurring of the lumbosacral spine in a December 
1984 rating decision.  The veteran did not initiate an appeal 
upon notice of that denial.  Therefore, the RO's decision of 
December 1984 is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The Board notes that although the RO initially evaluated the 
claim under the new and material evidence analysis, it 
subsequently addressed the claim on the merits, apparently 
without determining whether there was new and material 
evidence to reopen the claim.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim.

In the December 1984 rating decision, the RO denied service 
connection for degenerative hypertrophic spurring of the 
lumbosacral spine because there was no evidence of the 
disorder in service.  Evidence of record at that time 
consisted of service medical records and the report of the 
October 1984 VA examination.  

Evidence received since the December 1984 rating decision 
consists of copies of service medical and service personnel 
records; VA medical records dated from October 1999 to April 
2006; a statement from "G.C." dated in April 2005; a 
statement from "D.H.," DC, dated in April 2006; reports of 
VA examinations in November 2001 and July 2005; a news 
article and an excerpt from a medical text, received in 
November 2003; a news article received in January 2004; 
copies of bills and invoices, etc., received in January 2005 
and during the April 2006 Board hearing; an internet medical 
article and copies of photographs received in July 2005; and 
multiple written statements from the veteran and his 
testimony from the April 2006 Board hearing.  
 
Initially, the Board observes that the copies of service 
medical records are duplicates of evidence previously 
considered and are therefore by definition not new.    

The remaining evidence is new, but is not material.  
Specifically, the service personnel records, the April 2005 
statement from "G.C.;" reports of VA examinations in 
November 2001 and July 2005; the news article and excerpt 
from a medical text, received in November 2003; the news 
article received in January 2004; copies of bills and 
invoices, etc., received in January 2005 and during the April 
2006 Board hearing; and the internet medical article and 
copies of photographs received in July 2005 do not in any way 
relate to or mention the veteran's claim for a lumbosacral 
spine disability.  With respect to the news articles, which 
discuss water contamination, the Board acknowledges that the 
veteran argues that the contaminated water caused his back 
disorder.  However, the articles themselves make no mention 
of any arthritis associated with the contaminated water.    

Although the VA medical records dated from October 1999 to 
April 2006 frequently refer to the veteran's history of and 
current back complaints, the records contain no statement or 
opinion concerning the etiology of the lumbosacral spine 
disorder.  Therefore, they do not relate to an unestablished 
fact necessary to substantiate the claim and are not 
material.   

The veteran's written statements and Board testimony include 
allegations that he incurred a low back injury in service 
when he fell off a truck.  He was given medications and told 
to deal with it.  The veteran also alleged that he drank 
contaminated water in service, which caused his degenerative 
joint disease.  Although these allegations are "new" and 
speak to the claimed in-service etiology of the disorder, 
neither one raises a reasonable possibility of substantiating 
the claim.  First, the allegation of in-service injury is not 
supported by service medical records or immediate post-
service records.  Therefore, when considered with all the 
evidence of record, the veteran's assertion of in-service 
injury does not raise a reasonable possibility of 
substantiating the claim.  Second, the veteran is a lay 
person, not trained or educated in medicine.  Therefore, his 
opinion as to the etiology of his low back disorder is not 
competent evidence required to establish service connection.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Simply stated, the veteran does not have the medical 
expertise to associate his current back disability to his 
service more than 30 years ago. 

During the Board hearing, the veteran also related that the 
physician who examined him for a 1982 work-related injury 
told him that there was evidence of a prior back injury.  
This statement, which is also new, does not relate to an 
unestablished fact necessary to support the claim.  That is, 
even accepting as true the veteran's report of what the 
physician told him, the statement does not suggest that the 
physician found that that the prior back injury in question 
occurred in service.  Moreover, the Board emphasizes that the 
veteran has not provided, or authorized VA to obtain, records 
associated with the work-related injury in general or the 
referenced evaluation in particular, such that the veteran's 
testimony is not supported by the evidence of record.  

In addition, the veteran's recitation of the physician's 
comments is not sufficient to establish service connection.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Finally, the April 2006 statement from Dr. H. related that he 
treated the veteran in late 1971 and early 1972 for a low 
back condition.  He stated that the veteran indicated at that 
time that he began to experience low back problems following 
an incident in service.  Dr. H indicated that recent 
examination showed current low back disability.  He concluded 
that "[the veteran] has a trauma related to disability."  

To the extent this statement may be read as establishing a 
nexus between the veteran's current low back disorder and 
service (which is not at all clear) the Board emphasizes that 
such an opinion is based, by the statement's own language, on 
history reported by the veteran, rather than any objective 
analysis by Dr. H.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the statement 
from Dr. H., though new, does not raise a reasonable 
possibility of substantiating the claim.  

In summary, the Board finds that the evidence received since 
the December 1984 rating decision is not new and material.  
38 C.F.R. § 3.156(a).  Accordingly, the claim for service 
connection for degenerative hypertrophic spurring of the 
lumbosacral spine is not reopened.  38 U.S.C.A. § 5108.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d). 

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
A secondary service connection claim requires medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b).

Service medical records are negative for any complaint or 
finding associated with vestibulopathy.  Therefore, service 
connection may not be granted based on a finding of a chronic 
disorder in service or for continuous post-service symptoms 
of a disorder first seen in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

In fact, the first mention of vertigo of record is during the 
November 2001 VA ear disease examination.  During a January 
2003 neurology consultation, the veteran related that he had 
experienced symptoms for eight or nine years, or since 1994 
or 1995, more than 20 years since his separation from 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, the Board finds no competent evidence of a nexus 
between the veteran's complaints and his period of service or 
any service-connected disability.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That 
is, no medical professional has found or opined that the 
disorder is related to service.  On this point, the Board 
emphasizes that following the November 2001 VA examination, 
the veteran underwent extensive evaluation for the nature and 
cause of his symptoms.  VA medical records dated in 2003 
showed that all testing, including computed tomography and 
magnetic resonance imaging of the head and 
electronystagmography, were negative for any indication of 
underlying pathology.  No cause for the disequilibrium has 
been identified.  No competent evidence of record relates the 
manifestations of the disorder in any way to service many 
years ago.   

The Board notes that the veteran has alleged that the 
disequilibrium is proximately due to his service-connected 
hearing loss.  There is no competent medical evidence of 
record to support this allegation.  The veteran's personal, 
lay opinion as to the cause of the disorder is not competent 
evidence required to establish service connection, on either 
a direct or secondary basis.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494; Velez, 11 Vet. App. at 158.   

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for chronic 
vestibulopathy manifested by dizziness, disequilibrium, and 
vertigo (also claimed as Meniere's disease).  38 U.S.C.A. 
§ 5107(b).  The appeal is denied. 


Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The veteran was afforded a VA audiology examination in 
November 2001.  At that time, puretone thresholds, in 
decibels (dB)were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
105+
105+
105+
105+
LEFT
-----
35
35
30
30

The average puretone threshold was 105+ dB in the right ear 
and 35 in the left ear.  Speech audiometry revealed speech 
recognition ability of zero percent in the right ear and 96 
percent in the left ear.

In July 2005, the veteran underwent another VA audiology 
examination.  Puretone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
105
105
105
105
LEFT
-----
25
30
30
15

The average puretone threshold was 105 dB in the right ear 
and 25 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the left ear; testing 
was not possible in the right ear.  

In this case, applying the results of the November 2001 VA 
examination to Table VI yields a Roman numeral value of XI 
for the right ear and I for the left ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss is evaluated as 10 percent disabling.  Applying 
the results of the July 2005 VA examination to Table VI 
yields a Roman numeral value of XI for the right ear and II 
for the left ear.  Applying these values to Table VII, the 
Board finds that the veteran's hearing loss continues to be 
evaluated as 10 percent disabling.  The provisions of 
38 C.F.R. § 4.86, pertaining to exceptional patterns of 
hearing impairment, are not for application.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent for 
bilateral hearing loss.  38 C.F.R. §§ 4.3, 4.85, Diagnostic 
Code 6100.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence or allegation 
of exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in September 2001, 
December 2002, May 2003, October 2003, December 2004, and 
June 2005, as well as information provided in the February 
2003 and July 2003 rating decisions and January 2004 and 
October 2005 statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
statements of the case include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Finally, the Board observes that the RO provided 
initial notice before the rating decisions on appeal and that 
the December 2004 and June 2005 notice letters specifically 
ask the veteran to provide any evidence in his possession 
that pertains to the appeals.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Thus, the Board finds that the RO 
has provided all required notice.  38 U.S.C.A. § 5103(a); 
38 C.F.R. 
§ 3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, his claim for 
an increased disability rating, and his petition to reopen a 
previously denied claim, but was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board has concluded that no new and material 
evidence has been received to reopen his claim and that the  
preponderance of the evidence is against the claims for 
service connection and an increased disability rating, any 
question as to the appropriate effective date to be assigned 
is moot. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
relevant medical examinations.  The veteran has submitted 
some private medical evidence, but has not identified or 
authorized VA to obtain any additional private records.  He 
has also submitted some service personnel records, lay 
statements from friends and family, and personal written 
statements and oral testimony.  During the April 2006 Board 
hearing, the veteran indicated that the Board had all 
evidence related to his claims.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.   

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.


ORDER

As no new and material evidence has been received, a claim 
for service connection for degenerative hypertrophic spurring 
of the lumbosacral spine is not reopened.  The appeal is 
denied.  

Service connection for chronic vestibulopathy manifested by 
dizziness, disequilibrium, and vertigo (also claimed as 
Meniere's disease) is denied.

A disability rating greater than 10 percent for bilateral 
hearing loss is denied.


REMAND

The veteran seeks service connection for a bilateral knee 
disorder.  Service medical records are negative for any 
complaint, diagnosis, or treatment of knee disorder in 
service.  However, in an April 2002 outpatient record, a VA 
physician stated the following: "[The veteran] was in the 
second Marine division with Infantry which could more likely 
than not be attributed to his DJD [degenerative joint 
disease] of both knees.  This is an accumulative process with 
(sic) can be caused by heavy use as in forced marches with 
full battle gear/packs over long periods of time."    

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  In this case, the Board finds that the opinion 
provided in the April 2002 VA outpatient record is sufficient 
to trigger the duty to secure an examination and opinion as 
to the etiology of the veteran's bilateral knee disorder.  To 
that end, a remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for an appropriate examination 
to determine the nature and etiology of 
the veteran's bilateral knee disorder.  
Forward the claims folder to the examiner 
to review for the examination.  Based on 
review the claims folder and information 
obtained on current examination, ask the 
examiner to provide a diagnosis for the 
veteran's bilateral knee disorder, if any, 
and to offer an opinion as to whether it 
is at least as likely as not that the 
current bilateral knee disorder it related 
to service from June 1969 to June 1971.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so 
indicate. 

2.  Ensure proper completion of this 
development, then readjudicate the issue 
on appeal.  If the claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


